El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Se presenta el Pueblo de Puerto Rico para que determi-nemos si bajo la Ley del Fiscal Especial Independiente (en adelante Ley del F.E.I.), Ley Núm. 2 de 23 de febrero de 1988,(1) un funcionario público investigado tiene derecho a “una apelación o revisión en sus méritos” ante el Panel sobre el Fiscal Especial Independiente (Panel sobre el F.E.I.) de la recomendación del Secretario de Justicia para que se designe un Fiscal Especial.
Por entender que bajo la Ley del F.E.I. la persona inves-tigada no tiene derecho a una apelación, celebración de una vista o procedimiento alguno, salvo el dispuesto en la propia ley, revocamos la sentencia recurrida.
I
Los hechos que dieron fundamento a este recurso tuvie-ron su génesis el 8 de octubre de 1992 cuando la Contralor de Puerto Rico (en adelante la Contralor), Hon. Ileana Co-lón Cario, sometió una querellá juramentada ante el Secre-tario de Justicia en la cual recomendó la designación de un Fiscal Especial Independiente (F.E.I.) con el fin de que se investigaran las operaciones de la oficina del Represen-tante Jorge L. Navarro Alicea. Dicha querella expresa en forma detallada que desde el 2 de enero de 1989 hasta el 31 de diciembre de 1991, en la oficina del Representante Navarro Alicea, se realizaron pagos por concepto de suel-dos y beneficios marginales a empleados que no realizaron labor alguna en o .para la Cámara de Representantes de *515Puerto Rico. Luego de recibir dicha querella, el Departa-mento de Justicia encomendó a uno de sus fiscales la rea-lización de una investigación preliminar que comenzó el 20 de octubre de 1992.
Luego de examinar los hechos alegados en la querella y analizar la información recopilada, el Secretario de Justi-cia entendió que existía causa para creer que el Represen-tante Jorge L. Navarro Alicea incurrió en delitos graves contra el erario. Por consiguiente, el 9 de diciembre de 1992 el Secretario de Justicia refirió el informe de la inves-tigación preliminar al Panel sobre el F.E.I. mediante el cual recomendó la designación del F.E.I.
Conforme al derecho que le asiste, oportunamente el Representante Navarro Alicea le envió “una carta” al Panel sobre el F.E.I. en la que solicitó que no se confirmara la recomendación del Secretario de Justicia de que se nombre un F.E.I. para que investigue más a fondo los delitos imputados. En dicha carta,(2) el Representante Navarro Alicea afirma tener conocimiento de la investigación preli-minar que ha llevado a cabo el Departamento de Justicia en relación con la querella presentada por la Contralor. Señala, además, que conoce la naturaleza de las imputa-ciones hechas en su contra y alega que las mismas están fundamentadas en prueba especulativa. A la luz de esto, concluye que no procede confirmar el nombramiento de un F.E.I. Acompañó un gran número de documeñtos en apoyo a sus antedichas aseveraciones.
Luego de analizada la prueba y los informes presenta-dos, el Panel sobre el F.E.I. dictó una resolución el 13 de enero de 1993 que, en su parte pertinente, dispone como sigue:
Luego de analizar el Informe que le sometiera el Secretario de Justicia, Hon. Jorge E. Pérez Díaz, fechado el 9 de diciembre de 1992, en torno a los hechos imputados al Representante *516Jorge Navarro Alicea, el Panel Sobre el Fiscal Independiente ha concluido que se “amerita una investigación a fondo, porque puede proceder la radicación de acusaciones en el caso que nos ocupa”. Apéndice de la Petición de certiorari de 18 de octubre de 1994, pág. 7.
De conformidad con lo resuelto, dicho panel procedió a designar como F.E.I. a la Leda. Lydia Lizarríbar de Masini. Esta realizó la investigación correspondiente, acorde con lo dispuesto en el Art. 11 de la Ley del F.E.I., 3 L.P.R.A. see. 99r, por lo cual la Oficina del F.E.I. presentó, el 8 de junio de 1993, un total de noventa y dos (92) cargos contra el Representante Jorge L. Navarro Alicea por el delito de apropiación ilegal agravada de fondos públicos.(3)
Pautada la correspondiente vista ante una magistrada a los fines de la determinación de causa probable para el arresto, el imputado presentó, por medio de su representa-ción legal, una moción en la cual solicitó la desestimación de los cargos argumentando, en síntesis, que dicha magis-trada carecía de jurisdicción para entender en el caso ante su consideración porque el Panel sobre el F.E.I. “no resol-vió” en sus méritos la apelación o revisión que presentara el Representante Navarro Alicea. Además, alega el imputado que “no [se] celebró vista, ni realizó ningún otro procedi-miento de los establecidos en la Ley de Procedimiento Ad-ministrativo Uniforme ...”. Apéndice de la Solicitud de cer-tiorari de 18 de octubre de 1994, pág. 10.
La magistrada en cuestión (Hon. María E. Feliciano Fuentes) denegó dicha moción y determinó la existencia de causa probable para el arresto del Representante Navarro Alicea en todos y cada uno de los cargos imputados.
Señalado el caso para vista preliminar ante una magis-trada del Tribunal Superior el 23 de julio de 1993, el im-putado presentó una nueva petición de desestimación con los mismos fundamentos aducidos anteriormente. Ante esta nueva petición, la magistrada del Tribunal Superior, *517Sala de San Juan, determinó que la magistrada que ante-riormente había intervenido en el caso carecía de jurisdic-ción para ordenar el arresto del peticionario, por razón de que el Panel sobre el F.E.I. no había resuelto en sus “mé-ritos” la solicitud de revisión ante su consideración. (4) De esta decisión recurre ante nos el Procurador General. Por no estár de acuerdo con el dictamen recurrido, revocamos.
HH
La Ley del F.E.I. tiene el propósito de asegurar la integridad de los funcionarios públicos y de las instituciones de. gobierno, ya que establece un mecanismo específico para investigar y procesar criminalmente a funcionarios públicos que incurran en actividades delictivas.(5)
A tenor con tal propósito, se le encomendó al F.E.I. la responsabilidad de acudir a los tribunales cuando hay causa para creer que un funcionario público ha cometido o perpetrado actos ilegales contra el patrimonio del Estado. Silva Iglecia v. F.E.I., 137 D.P.R. 821 (1995); Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990).
Ello, no obstante, la Ley del F.E.I. le confiere al F.E.I. designado un ámbito dé jurisdicción limitada,(6) sin que esto sea impedimento para que el Panel sobre el F.E.I. amplíe su encomienda o se le asignen nuevos asuntos.(7) *518Dicho ámbito de acción restringida ha sido objeto de discu-sión y consideración en el pasado, hecho sobre el cual no hay controversia alguna. Pueblo v. Pérez Casillas, supra.
Por otra parte, el legislador dispuso un procedimiento limitado de "revisión” en el que se le brinda, tanto al querellante como al querellado, la oportunidad de solicitar al Panel sobre el F.E.I. que revise la recomendación del Secretario de Justicia para que se designe un F.E.I. o su negativa a no recomendarlo. (8)
Sobre el particular, el Art. 4 de la Ley del F.E.I., en sus incisos (3) y (5), dispone como sigue:

(3) Cuando se conduzca una investigación con relación a ac-tuaciones de cualesquiera de los funcionarios o individuos enu- ■ merados en el inciso (1) anterior, de ser necesaria la radicación de denuncias o acusaciones esta acción no podrá ser conducida por el Secretario de Justicia, recayendo tal responsabilidad en el Fiscal Especial que designe el Panel.


Cuando el Secretario de Justicia llegue a una determinación de si recomienda o no el nombramiento de un Fiscal Especial lo notificará al querellante que solicitó el nombramiento del Fiscal Especial y al funcionario a quien se solicita investigar.

_ (5) El Contralor de Puerto Rico, el Director de la Oficina de Etica Gubernamental o el querellante podrá solicitar al Panel dentro de quince (15) días a partir de la notificación recibida que revise la negativa del Secretario de Justicia, a solicitar un Fiscal Especial. Igualmente, el funcionario a ser investigado po-drá solicitar al Panel dentro de los quince (15) días a partir de la notificación recibida que revise y no confirme la recomenda-*519ción del Secretario de Justicia de que se designe un Fiscal Especial.(9) (Énfasis suplido.)
Como podemos observar, el legislador consideró apro-piado y meritorio brindar al querellado un mecanismo en el que podrá solicitar “que revise y no se confirme la reco-mendación del Secretario de Justicia de que se designe un Fiscal Especial”. Art. 4(5) de la Ley Núm. 2, supra.
El dictamen de la magistrada del Tribunal Superior no tomó en consideración la naturaleza investigativa, informal y preliminar que el legislador le imprimió a esta etapa de los procedimientos. A pesar de que el estatuto le confiere la prerrogativa al funcionario investigado de solicitarle al Panel sobre el F.E.I. que “revise y no confirme” la recomen-dación del Secretario de Justicia, dicho procedimiento no puede menoscabar la intención legislativa de proveerle al mencionado panel la flexibilidad y rapidez necesaria para realizar las investigaciones objeto de la querella.
En Silva Iglecia v. F.E.I., supra, resolvimos que el querellado no tiene derecho de acceso a todos los documentos que tuvo ante sí el Panel sobre el F.E.I. cuando determinó confirmar la recomendación del Secretario de Justicia de nombrar un F.E.I. En aquella ocasión, el Tribunal Superior ordenó al Panel sobre el F.E.I. que se le concediese acceso al Senador Rolando Silva Iglecia del expediente investigativo a los fines de que éste pudiese obtener del Panel sobre el F.E.I., “en forma efectiva”, la revisión de la recomendación del Secretario de Justicia. Señalamos entonces que “[n]o podemos perder de perspectiva que, en el caso de autos y en esta etapa de los procedimientos, la función del Panel y del F.E.I. es de naturaleza investigativa”. (Énfasis suplido y en el original.) Silva Iglecia v. F.E.I., supra, pág. 832.(10)
*520Dicho caso expuso lo siguiente al respecto:
...[E]l Panel, en el descargo de sus funciones y utilizando los criterios del Art. 11(c) de la Ley del F.E.I., supra, como paráme-tros razonables, determinará si la información sometida cumple con dichos requisitos. Entendemos que permitirle al funciona-rio que examine el expediente investigativo resultaría en un menoscabo de la discreción e independencia decisoria que la Ley del F.E.I. le concedió a los miembros del Panel. De esto ser permitido, el funcionario que sea objeto de la investigación po-dría ejercer el poder o la influencia de su cargo para tratar de afectar la determinación que emitiese el Panel al recomendar la designación de un F.E.I.Esta etapa de. los procedimientos, después de todo, es investigativa, por lo que no culminará nece-sariamente en un procesamiento criminal del funcionario investigado.
Cabe señalar que surge del debate del proyecto en la Cámara de Representantes, que la intención del legislador era que los procedimientos investigativos se atendiesen con premura. A esos efectos, el Representante Valera Fernández expresó lo si-guiente:
Un detalle que es de mucha importancia es la ligereza que se quiere dar a toda investigación de esta clase. Se le concede un término fijo al Secretario de Justicia para que haga la investi-gación preliminar debiendo solicitar una prórroga en aquellos casos que sea necesario, y también al Fiscal Especial se le concede un término de noventa días pudiendo solicitar una pró-rroga adicional en caso que también fuera necesario. Sí, lo que se plantea' es la ligereza, pero a la misma vez la seriedad, y también se le da la independencia económica para que pueda hacer la investigación correspondiente. Debate sobre el spstitu-tivo al P. del S. 931 de 29 de enero de 1988, pág. 38. (Énfasis suplido y en el original.) Silva Iglecia v. F.E.I., supra, págs. 830-831.
No obstante, en el caso ante nuestra consideración, la magistrada instructora determinó que el funcionario in-vestigado tiene derecho a una “revisión en sus méritos” en la que se le permita aportar evidencia en su defensa y se demuestre fehacientemente que el Panel sobre el F.E.I. uti-*521fizó tal prueba al emitir su determinación final.(11) Por con-siguiente, la pregunta medular es, ¿cuál es el alcance del derecho a “revisión” que la Legislatura le otorgó a los afec-tados por la recomendación del Secretario de Justicia? Veamos.
HH HH HH
AI Panel sobre el F.E.I. se le confirió la autoridad de designar y supervisar un F.E.I., y de revisar las determinaciones que haga el Secretario de Justicia sobre los posibles actos delictivos cometidos por funcionarios públicos.
... [A]demás de designar a los Fiscales Especiales, los super-visará y tendrá la facultad para revisar las determinaciones que haga el Secretario de Justicia en relación a los alegados actos delictivos cometidos por funcionarios públicos cuya inves-tigación y procesamiento debe referirse a Fiscales Especiales. (Enfasis suplido.) Expediente sobre el sustitutivo al P. del S. 931 de 29 de enero de 1988, pág. 11.
La garantía procesal que le provee el citado Art. 4(5) de la Ley del F.E.I. al funcionario investigado, no puede ir en detrimento de la autoridad del citado panel para nombrar un F.E.I. si, luego de considerar la prueba recopilada, entiende que es meritorio realizar una investigación más a fondo.
“Resulta obvio que el derecho que concede la sección antes aludida no es un derecho aislado, y que por lo tanto obliga al Panel a resolver la solicitud que el investigado le hace a los fines de que no se le nombre un fiscal especial independiente. No podría el Panel ampararse en que es discrecional el tomar acción sobre la solicitud del peticionario, primero, porque la ley que le crea nada dice de la dice de la discreción del Panel para resolver la solicitud del investigado; y segundo y no menos importante, es que pensar que el Panel no tiene que considerar la solicitud del investigado es contrario al debido proceso de ley. Darle el derecho al investigado a solicitar un remedio y no contestarle-dejándolo en la incertidumbre de si la prueba aportada en su defensa fue siquiera considerada y aquilatada en su justa perspec-tiva, resultaría en una burla a nuestro sistema de derecho, donde no podemos privar a una persona de s'ü libertad, si de antemano no le damos las garantías mínimas de que el procedimiento al que el estado lo está sometiendo, es esencialmente justo.” (Enfasis en el original.) Apéndice de la Solicitud de certiorari de 18 de octubre de 1994, pág. 181.
*522No surge del historial legislativo ni de la Ex-posición de Motivos de la Ley del F.E.I. el intento o propósito de crear el derecho de apelar o de obtener la revisión -formal de la recomendación del Secretario de Justicia, o de su negativa a recomendar, la designación de un F.E.I. No debemos olvidar que al interpretar una ley deben tomarse en consideración los propósitos que persigue de forma tal que no se aparte del fin y de la política pública por la cual fue creada. Silva Iglecia v. F.E.I., supra; Ind. Corvinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 785 (1968). Todo cuanto la ley concede al funcionario afectado por la recomendación del Secretario de Justicia es el derecho a solicitar del Panel sobre el F.E.I. que rechace dicha recomendación exponiendo, naturalmente, las razones que a su juicio justifican tal curso de acción.
Esta Curia reconoce que el legislador deseaba impreg-narle flexibilidad y rapidez al procedimiento en esta etapa, mientras protegía los derechos —al amparo del debido pro-ceso de ley— de toda persona afectada adversamente por la investigación. No obstante, “[n]o podemos colocar en una camisa de fuerza al [Panel] y dejarlo maniatado ante posi-bles manifestaciones de corrupción”. Marrero Caratini v. Rodríguez Rodríguez, 138 D.P.R. 215, 224 (1995).
IV
Finalmente, el recurrido cuestiona la resolución del Panel sobre el F.E.I. donde “no se consideró” la información y prueba que ofreció en su carta, todo esto invocando las exi-gencias impuestas por el debido proceso de ley en su as-pecto procesal. (12)
Al respecto, señaló el foro de instancia que “[n]o podr[á] el Panel ampararse en que es discrecional el tomar acción *523sobre la solicitud del peticionario, primero, porque la ley que le crea nada dice de la discreción del Panel para resolver la solicitud del investigado; y segundó y no menos im-portante, es que pensar que él Panel no tiene que conside-rar la solicitud del investigado es contrario al debido proceso de ley”. Apéndice de la Solicitud de certiorari de 18 de octubre de 1994, pág. 181. Discrepamos.
En primer lugar, la resolución expone en su primer pá-rrafo lo siguiente: “Luego de analizar el Informe que le so-metiera el Secretario de Justicia ... el Panel Sobre el Fiscal Especial Independiente ha concluido que ‘se amerita una investigación a fondo, porque puede proceder la radicación de acusaciones y cargos en el caso que nos ocupa.’ ” (Énfa-sis suplido.) Apéndice de la Solicitud de certiorari de 18 de octubre de 1994, pág. 7.
El hecho de que el Panel sobre el F.E.I. haya omitido dar una explicación más detallada sobre cómo ad-vino a la referida conclusión, no invalida la justiciabilidad de la resolución en cuestión. Dicha omisión no es índice de que el referido panel haya dejado de considerar la información sometida por el funcionario a ser investigado. No estamos en este caso ante una vista administrativa, sujeta a las normas procesales contempladas en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.). Dicha ley claramente no aplica en los casos en que hayan “funciones investigativas y de procesamiento criminal que realizan el Departamento de Justicia, el Negociado de Investigaciones Especiales y la Policía de Puerto Rico”. (Énfasis suplido.(13) Por otro lado, la Ley del F.E.I. no exige procedimientos ni determinaciones detalladas sobre la designación o no de un F.E.I., ni tampoco la celebración de vistas administrativas del Panel sobre el F.E.I. a los fines de recibir evidencia, simplemente *524se limita a garantizar que la prueba aportada haya sido “aquilatada en su justa perspectiva”. Resolución de 2 de junio de 1994, Civil Núm. KMI94-0017, pág. 180. Véase Pueblo v. Rexach Benítez, 130 D.P.R. 273 (1992). La confi-dencialidad es piedra angular en toda investigación criminal antes de la radicación de cargos. Más aún, en cuanto al aspecto específico que hemos examinado, es importante se-ñalar que el Panel sobre el F.E.I. sólo se limita a servir de cedazo para asegurar que no se inicie un proceso criminal contra un funcionario público fundamentado en alegacio-nes frívolas o mal intencionadas.(14) Por lo tanto, el Panel sobre el F.E.I. no entra a considerar el valor probatorio de la evidencia obtenida; simplemente se limita a determinar si se amerita una investigación a fondo.
Ante este cuadro, es inescapable la conclusión de que este planteamiento del recurrido también es inmeritorio.
V
Por último, es preciso señalar una vez más que “[e]l mecanismo del Fiscal Especial Independiente, bajo la supervisión de un Panel nombrado por el Gobernador del Estado Libre Asociado de Puerto Rico y compuesto exclusivamente por Ex Jueces del Tribunal Supremo o Superior, o de ambos, garantiza la absoluta objetividad en las investigaciones contra altos funcionarios del gobierno”. Exposición de Motivos de la Ley Núm. 2, supra, págs. 5-6. Ante esta clara manifestación de política pública no podemos concebir una interpretación que pretenda conceder a los “altos funcionarios del gobierno” derechos adicionales a los *525que disfruta un ciudadano común y corriente en los proce-sos criminales ordinarios. Silva Iglecia v. F.E.I. supra. Las limitadas funciones del Panel sobre el F.E.I. y la especial naturaleza de la figura del F.E.I. son necesarias para ga-rantizar “la absoluta objetividad de investigaciones” contra los mencionados funcionarios del Gobierno y así eliminar, en lo posible, cualquier apariencia de conflicto entre los intereses del Estado, representados por el Secretario de Justicia, quien es el funcionario que ordinariamente tiene a su cargo la función de procesar criminalmente a los in-fractores de la ley, y los intereses de tales “altos funciona-rios del gobierno”, quienes son los que ejercen el poder del Estado y a cuya esfera de influencia concebiblemente po-dría quedar sujeto el Secretario de Justicia. En vista de lo anterior, bajo el esquema de la Ley del F.E.I., en términos generales el Panel sobre el F.E.I. sustituye al Secretario de Justicia, y el F.E.I. sustituye a los fiscales adscritos al De-partamento de Justicia, pero los derechos de las personas procesadas bajo uno u otro esquema son siempre los mismos. Al amparo de nuestra Constitución, ningún ciuda-dano objeto de un proceso criminal puede tener o disfrutar de más derechos que cualquier otro ciudadano. Conforme al procedimiento criminal ordinario, a nadie se le ocurriría postular que un ciudadano tiene derecho a presentar una solicitud de revisión ante el Secretario de Justicia para im-pugnar su determinación de iniciar una investigación criminal en contra del primero, previa la concesión de una vista plenaria a los fines de que el ciudadano pueda descu-brir la evidencia en su contra, impugnar la misma y/o pre-sentar prueba en su defensa.
Resolvemos, pues, que incidió la magistrada que preside la vista preliminar en este caso al determinar que carecía de jurisdicción para considerar la existencia de causa probable contra el aquí recurrente, hasta tanto el Panel sobre el F.E.I. resolviera la solicitud de revisión ante su consideración.
*526Por los fundamentos antes expuestos, se dictará senten-cia revocando la resolución recurrida y ordenando la conti-nuación de los procedimientos en este caso en forma compatible con lo aquí expuesto.
El Juez Asociado Señor Rebollo López disintió con opi-nión escrita.

 3 L.P.R.A. sec. 99h et seq.


 La “carta” fue enviada el 21 de diciembre de 1992, dentro del término de quince (15) días disponibles en la Ley del Fiscal Especial Independiente.


 Art. 166(a) del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4272,


 Resolución de 2 de junio de 1994, Civil Núm. KMI94-0017 (Hon. Gloria M. Iagrossi Brenes, Juez), págs. 3-6.


 J.M. Masini-Muñoz, Realidades de la Oficina del Fiscal Especial Indepen-diente y de la ley que la estableció, 62 (Núm. 1) Rev. Jur. U.P.R. 331, 332-333 (1993).


 En Pueblo v. Pérez Casillas, 126 D.P.R. 702, 712 (1990), indicamos:
“En el caso de los Fiscales Especiales. — a quienes por su naturaleza excepcional se les concede una encomienda específica — • resulta de particular importancia que deslindemos cuidadosamente el alcance de la jurisdicción de éstos, tomando en con-sideración, repetimos, que como regla general la jurisdicción para investigar y pro-cesar los delitos que se cometen en Puerto Rico corresponde al Departamento de Justicia y que, solo en circunstancias excepcionales, se justifica la intervención de un fiscal especial....” (Enfasis en el original.)


 3 L.P.R.A. sec. 99r(2).


 El Panel sobre el Fiscal Especial Independiente (en adelante Panel sobre el F.E.I.) es una criatura autóctona, pues no tiene contraparte en la legislación federal donde nuestra ley tiene su génesis. No obstante, nuestra Legislatura arrojó luz sobre la extensión y el alcance de tan innovadora medida. Según nos indica el Diario de Sesiones y la Exposición de Motivos de la ley habilitadora, el Panel sobre el F.E.I., en conjunto con la figura del Fiscal Especial Independiente, “garantiza[n] la absoluta objetividad de investigaciones contra altos funcionarios del Gobierno. [Además] pro-vee un foro neutral e independiente para dilucidar palpablemente ante el pueblo supuestos o reales actos indebidos atribuibles a funcionarios gubernamentales ...”. Exposición de Motivos de la Ley Núm. 2 de 23 de febrero de 1988, Leyes de Puerto Rico, pág. 6.


 3 L.P.R.A. secs. 99k(3) y 99K(5).


 Como indicamos en Silva Iglecia v. F.E.I., 137 D.P.R. 821, 833-834 (1995), “[e]n ausencia de una expresión legislativa al respecto, los funcionarios públicos *520investigados bajo la Ley del F.E.I. no pueden tener más derechos de acceso al expe-diente investigativo que los derechos que tiene un ciudadano común que sea objeto de una investigación criminal. Sabido es que antes de mediar una acusación criminal, el sumario fiscal, esto es, el expediente del Ministerio Público que contiene las declaraciones juradas y la prueba del Fiscal, es privado y secreto”. (Énfasis en el original suprimido y énfasis suplido.)


 La magistrada de instancia determinó lo siguiente:


 Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.


 3 L.P.R.A. see. 2103.


 Nos indica el Senador Izquierdo Stella lo siguiente:
“[El Panel] elimina dos (2) situaciones fundamentales. Primero, que haya un prejuicio o parcialidad a favor o en contra de funcionarios públicos. Se evita la per-secución política. Se crea un cedazo de Jueces, para que el Secretario de Justicia, por su propia voluntad, no pueda nombrar un Fiscal inescrupuloso, donde anteriormente ha habido una combinación para persequir a los funcionarios.” Debate sobre el sus-titutivo al P. del S. 931, Diario de Sesiones de la Asamblea Legislativa (Senado), pág. 281 (1987).